Citation Nr: 0923488	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-01 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connect for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In September 2008, the case was remanded for additional 
development.  It has since been returned to the Board for 
further appellate action.
FINDING OF FACT

The Veteran has PTSD due to verified in-service stressors.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R.             § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between 
the current symptoms and in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for PTSD as it is related to service.  
Specifically, he maintains that he developed PTSD as a result 
of a number of events during his service in Korea in 1968, 
including incidents dealing with Korean infiltrators, 
witnessing the death of a young Korean civilian, and 
witnessing the death of Private Tice by a grenade and a foot 
injury of Sergeant Stone when he stepped on a land mine.  

The Veteran's service personnel records confirm that he was a 
member of the 1st Battalion 9th Infantry in 1968 and that he 
received the Armed Forces Expeditionary Medal for his service 
in Korea.  Also of record are certificates evidencing that 
the Veteran was awarded the Imjin Scout Insignia for 
commendable participation in operational missions along the 
demilitarized zone of Korea in April 1968 and August 1968.

As for the Veteran's stressors, many of them are too general 
to be verified.  However, records provided by the U.S. Armed 
Forces Center for Unit Records Research (CURR) confirm that 
the Sergeant Stone, of the same battalion and infantry 
division as the Veteran, was awarded the Soldiers Medal for 
Heroism, not involving actual conflict with the enemy.  A 
master record inquiry for the Stone referenced by the Veteran 
disclosed that he is in receipt of VA compensation for 
amputation of the middle or lower third of the leg.  
Moreover, morning reports from the Veteran's unit indicate 
that Private Tice was assigned to the Veteran's unit in July 
of 1968.  Another records search disclosed that Tice died in 
September 1968 of unknown causes.  

Accordingly, the Board finds that the record corroborates the 
foregoing stressors.

With respect to a diagnosis of PTSD, the Board notes that in 
October 2003, a VA examiner diagnosed the Veteran with PTSD.  
At that examination, the Veteran told the examiner that he 
was in Korea from 1967 through 1969 and that he witnessed 
Sergeant Stone step on a land mine, which resulted in the 
loss of his foot, and he witnessed another soldier die after 
a hand grenade exploded in the soldier's hand.  He expressed 
that these incidents resulted in paranoia, upsetting 
recollections, isolation, loss of concentration, nervousness, 
insomnia, feelings of guilt, and irritability.  Based on 
these symptoms and stressors, the physician diagnosed the 
Veteran with PTSD.

In sum, the foregoing evidence adequately establishes that 
the Veteran has PTSD due to verified service stressors.  
Accordingly, the Board finds that service connection for PTSD 
is in order.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


